DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inducer motor”, “a switching device”, “a speed sensor”, and “a control” in claim 17, “a triac” and “a hall effect sensor” in claim 18, “a modulating furnace” and “a furnace inducer” in claim 20. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The method claims also have similar drawings issues.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 1, 2, 5, 14-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lelkes et al. US Patent No. 6,208,113 B1.
Regarding claim 17, Lelkes discloses 
A system (See Fig. 5) for controlling inducer motor speed, the system comprising: a switching device (Item 2) configured to be operable for changing stator voltage (UM is inherently applies to the stator to produce rotation) of an inducer motor (Item M is ain inducer motor because it uses a capacitor with windings); (See column 3, lines 60-67, column 4, lines 1-14) 
a speed sensor configured to be operable for determining actual inducer motor speed; and a control configured to be operable for changing the stator voltage of the inducer motor to a value at which the actual inducer motor speed is controllably regulated and/or maintained substantially at a set speed substantially without any speed oscillations. (See column 6, lines 7-33, column 7, lines 60-67, column 8, lines 1-47, column 10, lines 20-28. Fig. 10 shows number of speeds as set speeds. It should be noted that the control unit 4 evaluates the rotation speed)

Regarding claim 1, Lelkes discloses 
 A method of controlling inducer motor speed, the method comprising: changing stator voltage of an inducer motor; determining actual inducer motor speed; and after determining the actual inducer motor speed, changing the stator voltage of the inducer motor to a value at which the actual inducer motor speed is controllably regulated and/or maintained substantially at a set speed substantially without any speed oscillations. (See claim 17 rejection for detail)

Regarding claim 2, Lelkes discloses, wherein: changing stator voltage of the inducer motor comprises changing a firing angle of a triac (Item 2 is formed by triacs); and after determining the actual inducer motor speed, the method includes changing the firing angle of the triac to a triac firing angle value at which the actual inducer motor speed is controllably regulated and/or maintained substantially at the set speed. (See column 6, lines 7-33, column 7, lines 60-67, column 8, lines 1-47, column 10, lines 20-28

Regarding claim 5, Lelkes discloses, wherein after determining the actual inducer motor speed, the method includes changing the stator voltage of the inducer motor such that the actual inducer motor speed is controllably regulated and/or maintained to be within thirty revolutions per minute or less of the set speed. (See column 8, lines 1-20. Fig. 10 shows the speed ranging from zero to 500 rpm)

Regarding claim 14, Lelkes discloses, wherein the method includes maintaining the actual inducer motor speed constant substantially at the set speed if line voltage changes to the inducer motor. (See column 4, lines 1-20)

Regarding claim 15, Lelkes discloses, wherein the inducer motor comprises a single phase motor configured for use as a furnace inducer. (See column 10, lines 20-23. The bolded portion is an intended use of the single phase motor which the examiner has not given any patentable weight)

Regarding claim 16, Lelkes discloses
A system (See Fig. 5) configured for controlling inducer motor speed according to the method of claim 1. (See claim 1 rejection for detail)

Regarding claim 19, Lelkes discloses
, wherein the system is configured to be operable for controllably regulating and/or maintaining the actual inducer motor speed to be within thirty revolutions per minute of the set speed without speed oscillations. (See column 8, lines 1-20. Fig. 10 shows the speed ranging from zero to 500 rpm)

Regarding claim 20, Lelkes discloses
A modulating furnace comprising a furnace inducer (See Fig. 5, item 5 used in a fume extraction hoods, column 8, lines 48-57) and the system of claim 17 configured for controlling speed of the furnace inducer (See claim 17 rejection for detail).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lelkes et al. US Patent No. 6,208,113 B1 in a view of Nickolas Vrionis WO 01/50589 A1.
Regarding claim 3, Lelkes does not disclose but Nickolas discloses, wherein determining actual inducer motor speed comprises using a hall effect sensor (Item 21) (See page 3, lines 28-31). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the hall effect sensor as taught by Nickolas in Lelkes’s teachings to measure the speed and report the speed information back to the motor controller.

Regarding claim 6, Lelkes does not disclose but Nickolas disclose wherein the method includes: determining whether the set speed is less than a maximum speed (The speed demand as the maximum motor speed) of the inducer motor (Item 17); and regulating the actual inducer motor speed if it is determined that the set speed is less than the maximum speed of the inducer motor. (See page 3, lines 24-31, page 5, lines 25-32, page 7, lines 14-30)

Therefore, it would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to regulate the actual speed as taught by Nickolas in Lelkes’s teachings to produce range of variable speeds. (See Nickolas’s page 1, lines 5-7)

Regarding claim 7, a combination of Lelkes and Nickolas discloses, wherein regulating the actual inductor motor speed includes determining whether a predetermined amount of time has expired (via PWM count in Nickolas); if it is determined that the predetermined amount of time has not expired, then the method includes waiting; or if it is determined that the predetermined amount of time has expired, then the method includes determining the actual inducer motor speed. (See page 7, lines 20-28)

Regarding claim 18, Lelkes discloses, wherein: the switching device comprises a triac (Item 2 is formed by triacs) configured to be operable for changing the stator voltage of the inducer motor by changing a firing angle of the triac; the speed sensor comprises a hall effect sensor configured to be operable for determining actual inducer motor speed; and the control is configured to be operable for changing the firing angle of the triac to a triac firing angle value at which the actual inducer motor speed is controllably regulated and/or maintained substantially at a set speed substantially without any speed oscillations. (See column 6, lines 7-33, column 7, lines 60-67, column 8, lines 1-47, column 10, lines 20-28. Lelkes does not explicitly say “a hall effect sensor”). 
However, Nickolas discloses the speed sensor as a hall effect device (Item 21) in page 3, lines 28-31. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the hall effect sensor as taught by Nickolas in Lelkes’s teachings to measure the speed and report the speed information back to the motor controller.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lelkes et al. US Patent No. 6,208,113 B1
Regarding claim 4, Lelkes discloses wherein after determining the actual inducer motor speed, the method includes changing the stator voltage of the inducer motor such that the actual inducer motor speed is controllably regulated and/or maintained at the set speed within less than 4 seconds and without speed oscillations. (See column 8, lines 1-47, column 10, lines 20-28. Lelkes does not explicitly say “less than 4 seconds”. However, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to maintain the set speed within less than 4 seconds by varying the triggering angle pattern which allows the speed to settle quickly)

Allowable Subject Matter
Clams 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is allowable for the reason “wherein after determining whether the actual inducer motor speed is less than the difference of the set speed minus the third delta speed: if it is determined that the actual inducer motor speed is less than the difference of the set speed minus the third delta speed, then the method includes increasing the actual inducer motor speed by using the switching device with a lowest firing angle to thereby obtain a highest stator voltage for the inducer motor”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okuyama et al. (US 4,132,931) discloses controlling a speed using a speed feed-back signal and a speed reference signal. Okuyama also discloses using thyristors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846